MEMORANDUM**
Zhao Qin Zeng, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an Immigration Judge’s (“IJ”) denial of her application for asylum. The BIA affirmed a decision of the IJ that both denied Zeng’s application for asylum in the exercise of its discretion, and yet granted her application for withholding of removal, on the basis of her claim that she had been persecuted by the Chinese government in 1991 for violating the “One Child Per Family” policy.
Only final orders of removal are subject to direct review in the Courts of Appeals under 8 U.S.C. § 1252(a)(1). Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir. 2002). Because Zeng was granted withholding of removal, she is not subject to a “final order of removal.” We therefore deny her petition for review for lack of jurisdiction, under 8 U.S.C. § 1252(a)(1).
Because we lack jurisdiction in this matter, we do not reach Zeng’s claims that the BIA abused its discretion by considering improper factors in denying Zeng’s application for asylum. The issues raised in this petition for review are nevertheless subject to later judicial review, in the event a final order of removal is ever issued.
PETITION DENIED FOR LACK OF JURISDICTION WITHOUT PREJUDICE.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.